Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/27/2021.
Claims 14 and 17-28 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. Pub. No. US 2013/0179891 A1 (hereafter Dickens) in view of He et al. Pat. No. US 9,336057 B2 (hereafter He) in view of Gleyzer et al. Pub. No. US 2016/0092268 A1 (hereafter Gleyzer).

With regard to claim 22, Dickens teaches a computer system, comprising one or more processor cores, wherein the computer system is programmed to perform a method, the method comprising (in at least ¶ [0010] and ¶ [0013]):
performance of one of a plurality of jobs by which the computer system runs a machine the tasks manager 27 assigns a task to the thread for processing in at least ¶ [0029] and …Task managers 27 serve to assign the tasks and/or subtasks from 
selecting, from a plurality of tasks, one or more of the tasks for processing to begin performance of the job, the selection of the one or more tasks being performed as a function of the result of (task manager 27 may determine one or more task allocation metric based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed … task manager 27 may compare the task allocation metric based on the current and/or predicted condition to the … load balancing threshold. Based on the comparison, … to another one of the processing engines 24 as a function of the load balancing threshold in at least ¶ [0023]),
a comparison of a first computing expenditure that is to be expected in the computer system by the performance of the job using, as the selected one or more tasks, a first one or more tasks of the plurality of tasks to a second value characterizing a load balancing threshold (The task allocation metric may be indicative of, for example, load balancing, … or other metric related to allocation/performance of one or more task within threads included in the processing engines 24. In determining 101 the task allocation metric, processing engine 24 may compare the metric to one or more thresholds to determined if … load balancing associated with processor 14 is sufficient, insufficient, optimal, or not-optimal to achieve one or more different desired performances of processor 14 in at least ¶ [0027] and If the task allocation metric indicates load balancing associated with the at least one processor 14 is below a first 
Dickens teaches assigning tasks to processing threads <assigning jobs to tasks for processing> and the making of comparisons in determining the thread and processor core for processing the task. Dickens makes the assignment by comparing the task allocation metric to a load balancing threshold and by comparing the task allocation metric to a core affinity threshold. Thus, Dickens makes at least two comparisons, one to assign the task to a thread of a processing engine based on load and another to assign the task to a core of the processing engine based on affinity.
Both of these comparisons are in view of a task allocation metric “based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed” (¶ [0023]) and “metric related to allocation/performance of one or more task within threads included in the processing engines 24 … to achieve one or more different desired performances of processor 14” (¶ [0027]). Furthermore, “…the task allocation metric may include a number of reads and/or writes to memory. A threshold may be a number of reads and/or writes to memory 12, such that when the actual number of reads and/or writes to memory 12 exceeds a first predetermined number, core affinity associated with processor 14 is below a second threshold…” (¶ [0028]).
based on the selection, the one or more processor cores executing the selected one or more tasks to run a machine (If the task allocation metric indicates load balancing associated with the at least one processor 14 is below a first threshold, 
Therefore, Dickens, when assigning a task, is selecting both, the thread and core, in view of load considerations, number of read/writes to memory, idleness of cores, et cetera <expenditures that are to be expected>. This having been said, Dickens compares the expenditure for performing the task with a thread to a threshold and the expenditure for performing the task with a core to a threshold but Dickens does not specifically teach comparing the expenditure using one thread to the expenditure using another thread. That is, Dickens merely does not specifically teach the expenditure using one thread vs. expenditure using another thread but rather the expenditure using a thread vs. a threshold. Further, Dickens assigns task but does not explicitly teach requesting performance of the job.
However, in analogous art He teaches obtaining a request for performance of one of a plurality of jobs by which the computer system runs a machine (The users operate user devices to submit job requests to the job receiving module 116. Next, the scheduling module 118 assigns the jobs to the processing modules 104 based on the rules described below in at least col. 4 line 54 – col. 5 line 2);
a second computing expenditure that is to be expected in the computer system by the performance of the job using, as the selected one or more tasks, a second one or more tasks of the plurality of tasks (determine that a previously-assigned job has ended on a newly-vacated thread having a vacated-thread performance level; and reassign a most-urgent in-progress job to the newly-vacated thread, providing that the most-urgent in-progress job is executing on another thread 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the job request and comparing an expenditure using one thread for the task versus the expenditure using another thread for the task of He with the systems and methods of Dickens resulting in a system in which the selecting a thread and core for processing a task by comparison to an expenditure threshold for each of Dickens utilizes the method as in He to compare an expenditure using one thread for the task versus the expenditure using another thread for the task in place of the comparison to a threshold as in Dickens. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency by enabling dynamic adaptation to changing job requests and thread availability (See at least He col. 16 lines 23-35 and claim 8).
Dickens and He do not specifically teach comparing based on overhead of task initialization versus task reuse.
However, in analogous art Gleyzer teaches wherein the comparison is based at least in part on at least one of: a computing expenditure caused by a processing overhead required for task initialization over reuse of an already deployed one of the tasks; an average interval between job performance requests: and an average run time for performance of the jobs (If the number of tasks is very large, such as in a distributed data grid, then creating a thread for each task is impractical. Moreover if the size of the tasks is small, the overhead associated with 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing based on overhead of task initialization versus task reuse of Gleyzer with the systems and methods of Dickens and He resulting in a system in which the selecting a task of Dickens utilizes the method as in Gleyzer to compare based on overhead of task initialization versus task reuse in place of the comparison to a threshold as in Dickens. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency selecting to reuse a task to minimize overhead of initializing a task (See at least Gleyzer ¶ [0046]).

Claims 14, 18-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. Pub. No. US 2013/0179891 A1 (hereafter Dickens) in view of He et al. Pat. No. US 9,336057 B2 (hereafter He) as applied to claim 22 above and in further view of Lahteenmaki Pub. No. US 2015/0205614 A1 (hereafter Lahteenmaki) in view of Gleyzer et al. Pub. No. US 2016/0092268 A1 (hereafter Gleyzer).

With regard to claim 14, Dickens teaches a method performed by a computer system that includes a plurality of processor cares, the method comprising (in at least ¶ [0010] and ¶ [0013]):
performance of one of a plurality of jobs by which the computer system runs a machine the tasks manager 27 assigns a task to the thread for processing in at least ¶ [0029] and …Task managers 27 serve to assign the tasks and/or subtasks from queue 26 to one or more of the threads 31, as described herein, for performance of the particular task(s) in at least ¶ [0022]);
the computer system selecting, from a plurality of tasks for processing to begin to perform the job, the selection of the one or more tasks being performed as a function of a result of (task manager 27 may determine one or more task allocation metric based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed … task manager 27 may compare the task allocation metric based on the current and/or predicted condition to the … load balancing threshold. Based on the comparison, … to another one of the processing engines 24 as a function of the load balancing threshold in at least ¶ [0023]),
a comparison of a first computing expenditure that is to be expected in the computer system by the performance of the job using, as the selected one or more tasks, a first one or more tasks of the plurality of tasks to, a second value characterizing a load balancing threshold (The task allocation metric may be indicative of, for example, load balancing, … or other metric related to allocation/performance of 
the computer system selecting, from the plurality of processor cores, one or more of the processor cores to execute the selected one or more tasks, the selection of the one or more processor cores being performed as a function of a result of a comparison of a third computing expenditure (task manager 27 may determine one or more task allocation metric based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed … task manager 27 may compare the task allocation metric based on the current and/or predicted condition to the core affinity threshold ... Based on the comparison, task manager 27 may assign the next task to a specific processing engine 24 as a function of the core affinity threshold, or … in at least ¶ [0023] and Each processing engine 24 includes one or multiple processing cores 29 having one or multiple threads 31 per processing core 29 … in at least ¶ [0022]),
the third computing expenditure that is to be expected in the computer system by the execution of the selected one or more tasks using, as the selected one or more processor cores a first one or more processor cores of the plurality of processor cores to a fourth value characterizing a threshold (…the task allocation metric may include a number of reads and/or writes to memory. A threshold may be a number of reads and/or writes to memory 12, such that when the actual number of reads and/or writes to memory 12 exceeds a first predetermined number, core affinity associated with processor 14 is below a second threshold … in at least ¶ [0028]),
Dickens teaches assigning tasks to processing threads <assigning jobs to tasks for processing> and the making of comparisons in determining the thread and processor core for processing the task. Dickens makes the assignment by comparing the task allocation metric to a load balancing threshold and by comparing the task allocation metric to a core affinity threshold. Thus, Dickens makes at least two comparisons, one to assign the task to a thread of a processing engine based on load and another to assign the task to a core of the processing engine based on affinity.
Both of these comparisons are in view of a task allocation metric “based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed” (¶ [0023]) and “metric related to allocation/performance of one or more task within threads included in the processing engines 24 … to achieve one or more different desired performances of processor 14” (¶ [0027]). Furthermore, “…the task allocation metric may include a number of reads and/or writes to memory. A threshold may be a number of reads and/or writes to memory 12, such that when the actual number of reads and/or writes to memory 12 exceeds a first predetermined number, core affinity associated with processor 14 is below a second threshold…” (¶ [0028]).
based on the selection, the one or more processor cores executing the selected one or more tasks to run a machine (If the task allocation metric indicates load balancing associated with the at least one processor 14 is below a first threshold, for example, the tasks manager 27 assigns a task to the thread for processing in at least ¶ [0029]):
Therefore, Dickens, when assigning a task, is selecting both, the thread and core, in view of load considerations, number of read/writes to memory, idleness of cores, et cetera <expenditures that are to be expected>. This having been said, Dickens compares the expenditure for performing the task with a thread to a threshold and the expenditure for performing the task with a core to a threshold but Dickens does not specifically teach comparing the expenditure using one thread to the expenditure using another thread nor specifically teach comparing the expenditure using one core to the expenditure using another core. That is, Dickens merely does not specifically teach the expenditure using one thread vs. expenditure using another thread or expenditure using one core vs. expenditure using another core but rather the expenditure using a thread vs. a threshold and expenditure using a core vs. a threshold. Further, Dickens assigns task but does not explicitly teach requesting performance of the job.
However, in analogous art He teaches the computer system obtaining a request for performance of one of a plurality of jobs by which the computer system runs a machine (The users operate user devices to submit job requests to the job receiving module 116. Next, the scheduling module 118 assigns the jobs to the processing modules 104 based on the rules described below in at least col. 4 line 54 – col. 5 line 2);
second computing expenditure that is to be expected in the computer system by the performance of the job using, as the selected one or more tasks, a second one or more tasks of the plurality of tasks (determine that a previously-assigned job has ended on a newly-vacated thread having a vacated-thread performance level; and reassign a most-urgent in-progress job to the newly-vacated thread, providing that the most-urgent in-progress job is executing on another thread having a lower performance level compared to the vacated-thread performance level in at least claim 8, col. 8 lines 31-43 and Fig. 3); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing an expenditure using one thread for the task versus the expenditure using another thread for the task of He with the systems and methods of Dickens resulting in a system in which the selecting a thread and core for processing a task by comparison to an expenditure threshold for each of Dickens utilizes the method as in He to compare an expenditure using one thread for the task versus the expenditure using another thread for the task in place of the comparison to a threshold as in Dickens. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency by enabling dynamic adaptation to changing job requests and thread availability (See at least He col. 16 lines 23-35 and claim 8).
Dickens teaches selecting a thread and core for processing a task by comparison to an expenditure threshold for each and in combination with He teaches that the selecting the thread may compare an expenditure using one thread or the other but 
However, in analogous art Lahteenmaki teaches fourth computing expenditure that is to be expected in the computer system by the execution of the selected one or more tasks using, as the selected one or more processor cores, a second one or more processor cores of the plurality of processor cores (It may be performed e.g. so that the scheduler 112 investigates 514 the processor core with the highest load. The scheduler 112 may compare the execution times of the threads which are in the thread queue of the processor core with the highest load by determining the difference between the execution time of a slice of a thread in the queue by the optimal processor core and the execution time of the same slice of the thread by another processor core in at least ¶ [0091]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing an expenditure using one core for the task versus the expenditure using another core for the task of Lahteenmaki with the systems and methods of Dickens and He resulting in a system in which the selecting a thread and core for processing a task by comparison to an expenditure threshold for each of Dickens utilizes the method as in Lahteenmaki to compare an expenditure using one core for the task versus the expenditure using another core for the task in place of the comparison to a threshold as in Dickens. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system throughput to be close to optimal by not just checking the task-to-core 
Dickens, He and Lahteenmaki do not specifically teach comparing based on overhead of task initialization versus task reuse.
However, in analogous art Gleyzer teaches wherein the comparison is based at least in part on at least one of: a computing expenditure caused by a processing overhead required for task initialization over reuse of an already deployed one of the tasks; an average interval between job performance requests: and an average run time for performance of the jobs (If the number of tasks is very large, such as in a distributed data grid, then creating a thread for each task is impractical. Moreover if the size of the tasks is small, the overhead associated with creating and destroying a thread is more significant relative to the actual work performed. In a thread pool, worker threads are recycled instead of created on demand as tasks are received. Using a thread pool of worker threads is advantageous compared to creating new worker threads for each task because a thread pool allows reusing threads for multiple operations, thus the overhead associated with thread-creation and removal is spread over many operations in at least ¶ [0046]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing based on overhead of task initialization versus task reuse of Gleyzer with the systems and methods of Dickens, He and Lahteenmaki resulting in a system in which the selecting a task of Dickens utilizes the method as in Gleyzer to compare based on overhead of task 

With regard to claim 18, Dickens teaches wherein at least one task checks whether a job is scheduled to be processed by the at least one task (the queue manager 25 is configured to manage the movement of tasks into and output of queue 26, while task manager 27 is configured to determine by which method a task is performed and/or processed once in a thread … Task managers 27 serve to assign the tasks and/or subtasks from queue 26 to one or more of the threads 31 in at least ¶ [0022] and Additionally, or alternatively, task manager 27 may assign the next task based on whether the next task is a reentrant task in at least ¶ [0023] and when a task is generated within the computing device 10, the task is entered into a position in queue 26 … tasks are assigned to threads as threads become available in the order the tasks where entered into the queue 26 …When a thread of a processing engine 24 becomes available, the task is assigned to the thread for processing in at least ¶ [0038], thread check their own queues, not necessarily requiring queue/task manager, see at least ¶ [0031] where task itself adds/performs tasks to/from queue itself).

With regard to claim 19, Dickens teaches wherein the at least one task checks whether a job for processing by the at least one task is contained in a queue associated with the at least one task or in a list of jobs associated with multiple tasks (the queue manager 25 is configured to manage the movement of tasks into and output of queue 26, while task manager 27 is configured to determine by which method a task is performed and/or processed once in a thread … Task managers 27 serve to assign the tasks and/or subtasks from queue 26 to one or more of the threads 31 in at least ¶ [0022] and Additionally, or alternatively, task manager 27 may assign the next task based on whether the next task is a reentrant task in at least ¶ [0023] and when a task is generated within the computing device 10, the task is entered into a position in queue 26 … tasks are assigned to threads as threads become available in the order the tasks where entered into the queue 26 …When a thread of a processing engine 24 becomes available, the task is assigned to the thread for processing in at least ¶ [0038], thread check their own queues, not necessarily requiring queue/task manager, see at least ¶ [0031] where task itself adds/performs tasks to/from queue itself).

With regard to claim 20, Dickens teaches wherein at least one signal is used for assigning a job to a task, the at least one signal being designed to determine a task for processing for the execution of a job (the tasks manager 27 assigns a task to the thread for processing in at least ¶ [0029] and …Task managers 27 serve to assign the tasks and/or subtasks from queue 26 to one or more of the threads 31, as described herein, for performance of the particular task(s) in at least ¶ [0022], assigning a task to a thread queue is a signal determining the thread for processing the job).

With regard to claim 21, He teaches wherein the at least one signal is designed to determine a start time of processing, the at least one signal being structured either individually in binary fashion, for each task, or globally for all running tasks (a job may be said to have a starting time, a deadline, and a service demand. The starting time refers to the time at which the scheduling module 118 receives the job. The deadline may correspond to the time at which the user demands a response to the job in at least col. 5 lines 42-54).

With regard to claim 23, Dickens and He teach the computer system as recited in claim 22, wherein:
Dickens teaches the one or more processor cores includes a plurality of processor cores; and the method further includes selecting, from the plurality of processor cores one or more of the processor cores to execute the selected one or more tasks (Each processing engine 24 includes one or multiple processing cores 29 having one or multiple threads 31 per processing core 29 in at least ¶ [0022]),
the selection of the one or more processor cores being performed as a function of a comparison of a third computing expenditure (task manager 27 may determine one or more task allocation metric based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed … task manager 27 may compare the task allocation metric based on the current and/or predicted condition to the core affinity threshold ... Based on the comparison, task manager 27 may assign the next task to a specific processing engine 24 as a function of the core affinity threshold, or … in at least ¶ [0023]),
 third computing expenditure that is to be expected in the computer system by the execution of the selected one or more tasks using, as the selected one or more processor cores a first one or more processor cores of the plurality of processor cores to a fourth value characterizing a threshold (…the task allocation metric may include a number of reads and/or writes to memory. A threshold may be a number of reads and/or writes to memory 12, such that when the actual number of reads and/or writes to memory 12 exceeds a first predetermined number, core affinity associated with processor 14 is below a second threshold … in at least ¶ [0028]).
Dickens teaches assigning tasks to processing threads <assigning jobs to tasks for processing> and the making of comparisons in determining the thread and processor core for processing the task. Dickens makes the assignment by comparing the task allocation metric to a load balancing threshold and by comparing the task allocation metric to a core affinity threshold. Thus, Dickens makes at least two comparisons, one to assign the task to a thread of a processing engine based on load and another to assign the task to a core of the processing engine based on affinity.
Both of these comparisons are in view of a task allocation metric “based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed” (¶ [0023]) and “metric related to allocation/performance of one or more task within threads included in the processing engines 24 … to achieve one or more different desired performances of processor 14” (¶ [0027]). Furthermore, “…the task allocation metric may include a number of reads and/or writes to memory. A threshold may be a number of reads and/or writes to memory 12, such that when the actual number of reads and/or writes to memory 12 
Therefore, Dickens, when assigning a task, is selecting both, the thread and core, in view of load considerations, number of read/writes to memory, idleness of cores, et cetera <expenditures that are to be expected>. This having been said, Dickens compares the expenditure for performing the task with a thread to a threshold and the expenditure for performing the task with a core to a threshold but Dickens does not specifically teach comparing the expenditure using one thread to the expenditure using another thread nor specifically teach comparing the expenditure using one core to the expenditure using another core. That is, Dickens merely does not specifically teach the expenditure using one thread vs. expenditure using another thread or expenditure using one core vs. expenditure using another core but rather the expenditure using a thread vs. a threshold and expenditure using a core vs. a threshold.
However, in analogous art Lahteenmaki teaches fourth computing expenditure that is to be expected in the computer system by the execution of the selected one or more tasks using, as the selected one or more processor cores, a second one or more processor cores of the plurality of processor cores (It may be performed e.g. so that the scheduler 112 investigates 514 the processor core with the highest load. The scheduler 112 may compare the execution times of the threads which are in the thread queue of the processor core with the highest load by determining the difference between the execution time of a slice of a thread in the queue by the optimal processor core and the execution time of the same slice of the thread by another processor core in at least ¶ [0091]).


With regard to claim 24, Dickens teaches a non-transitory machine-readable memory on which is stored a computer program that is executable by a computer system that includes a plurality of processor cores, the computer program, when executed by the computer system, causing the computer system to perform a method, the method comprising: (in at least ¶ [0010], ¶ [0013] and ¶ [0015]):
performance of one of a plurality of jobs by which the computer system runs a machine the tasks manager 27 assigns a task to the thread for processing in at least ¶ [0029] and …Task managers 27 serve to assign the tasks and/or subtasks from 
the computer system selecting, from a plurality of tasks for processing to begin to perform the job, the selection of the one or more tasks being performed as a function of a result of (task manager 27 may determine one or more task allocation metric based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed … task manager 27 may compare the task allocation metric based on the current and/or predicted condition to the … load balancing threshold. Based on the comparison, … to another one of the processing engines 24 as a function of the load balancing threshold in at least ¶ [0023]),
a comparison of a first computing expenditure that is to be expected in the computer system by the performance of the job using, as the selected one or more tasks, a first one or more tasks of the plurality of tasks to, a second value characterizing a load balancing threshold (The task allocation metric may be indicative of, for example, load balancing, … or other metric related to allocation/performance of one or more task within threads included in the processing engines 24. In determining 101 the task allocation metric, processing engine 24 may compare the metric to one or more thresholds to determined if … load balancing associated with processor 14 is sufficient, insufficient, optimal, or not-optimal to achieve one or more different desired performances of processor 14 in at least ¶ [0027] and If the task allocation metric indicates load balancing associated with the at least one processor 14 is below a first 
the computer system selecting, from the plurality of processor cores, one or more of the processor cores to execute the selected one or more tasks, the selection of the one or more processor cores being performed as a function of a result of a comparison of a third computing expenditure (task manager 27 may determine one or more task allocation metric based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed … task manager 27 may compare the task allocation metric based on the current and/or predicted condition to the core affinity threshold ... Based on the comparison, task manager 27 may assign the next task to a specific processing engine 24 as a function of the core affinity threshold, or … in at least ¶ [0023] and Each processing engine 24 includes one or multiple processing cores 29 having one or multiple threads 31 per processing core 29 … in at least ¶ [0022]),
the third computing expenditure that is to be expected in the computer system by the execution of the selected one or more tasks using, as the selected one or more processor cores a first one or more processor cores of the plurality of processor cores to a fourth value characterizing a threshold (…the task allocation metric may include a number of reads and/or writes to memory. A threshold may be a number of reads and/or writes to memory 12, such that when the actual number of reads and/or writes to memory 12 exceeds a first predetermined number, core affinity associated with processor 14 is below a second threshold … in at least ¶ [0028]),

Both of these comparisons are in view of a task allocation metric “based on the current condition of processor 14 and/or a condition of processor 14 predicted from one or more next tasks to be processed” (¶ [0023]) and “metric related to allocation/performance of one or more task within threads included in the processing engines 24 … to achieve one or more different desired performances of processor 14” (¶ [0027]). Furthermore, “…the task allocation metric may include a number of reads and/or writes to memory. A threshold may be a number of reads and/or writes to memory 12, such that when the actual number of reads and/or writes to memory 12 exceeds a first predetermined number, core affinity associated with processor 14 is below a second threshold…” (¶ [0028]).
based on the selection, the one or more processor cores executing the selected one or more tasks to run a machine (If the task allocation metric indicates load balancing associated with the at least one processor 14 is below a first threshold, for example, the tasks manager 27 assigns a task to the thread for processing in at least ¶ [0029]):

However, in analogous art He teaches the computer system obtaining a request for performance of one of a plurality of jobs by which the computer system runs a machine (The users operate user devices to submit job requests to the job receiving module 116. Next, the scheduling module 118 assigns the jobs to the processing modules 104 based on the rules described below in at least col. 4 line 54 – col. 5 line 2);
second computing expenditure that is to be expected in the computer system by the performance of the job using, as the selected one or more tasks, a second one or more tasks of the plurality of tasks (determine that a previously-assigned job has ended on a newly-vacated thread having a vacated-thread performance level; and reassign a most-urgent in-progress job to the newly-vacated 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing an expenditure using one thread for the task versus the expenditure using another thread for the task of He with the systems and methods of Dickens resulting in a system in which the selecting a thread and core for processing a task by comparison to an expenditure threshold for each of Dickens utilizes the method as in He to compare an expenditure using one thread for the task versus the expenditure using another thread for the task in place of the comparison to a threshold as in Dickens. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency by enabling dynamic adaptation to changing job requests and thread availability (See at least He col. 16 lines 23-35 and claim 8).
Dickens teaches selecting a thread and core for processing a task by comparison to an expenditure threshold for each and in combination with He teaches that the selecting the thread may compare an expenditure using one thread or the other but Dickens and He do not specifically teach comparing an expenditure using one core for the task versus the expenditure using another core for the task.
However, in analogous art Lahteenmaki teaches fourth computing expenditure that is to be expected in the computer system by the execution of the selected one or more tasks using, as the selected one or more processor cores, a second one or more processor cores of the plurality of processor cores (It may be performed e.g. so that the scheduler 112 investigates 514 the processor core with the highest load. The scheduler 112 may compare the execution times of the threads which are in the thread queue of the processor core with the highest load by determining the difference between the execution time of a slice of a thread in the queue by the optimal processor core and the execution time of the same slice of the thread by another processor core in at least ¶ [0091]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing an expenditure using one core for the task versus the expenditure using another core for the task of Lahteenmaki with the systems and methods of Dickens and He resulting in a system in which the selecting a thread and core for processing a task by comparison to an expenditure threshold for each of Dickens utilizes the method as in Lahteenmaki to compare an expenditure using one core for the task versus the expenditure using another core for the task in place of the comparison to a threshold as in Dickens. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system throughput to be close to optimal by not just checking the task-to-core assignment for meeting a threshold as in Dickens but moreover checking that the task-to-core assignment is optimal in view of other potential cores which would perform the task more optimally (See at least Lahteenmaki ¶ [0091] and ¶ [0040]).
Dickens, He and Lahteenmaki do not specifically teach comparing based on overhead of task initialization versus task reuse.
wherein the comparison is based at least in part on at least one of: a computing expenditure caused by a processing overhead required for task initialization over reuse of an already deployed one of the tasks; an average interval between job performance requests: and an average run time for performance of the jobs (If the number of tasks is very large, such as in a distributed data grid, then creating a thread for each task is impractical. Moreover if the size of the tasks is small, the overhead associated with creating and destroying a thread is more significant relative to the actual work performed. In a thread pool, worker threads are recycled instead of created on demand as tasks are received. Using a thread pool of worker threads is advantageous compared to creating new worker threads for each task because a thread pool allows reusing threads for multiple operations, thus the overhead associated with thread-creation and removal is spread over many operations in at least ¶ [0046]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing based on overhead of task initialization versus task reuse of Gleyzer with the systems and methods of Dickens, He and Lahteenmaki resulting in a system in which the selecting a task of Dickens utilizes the method as in Gleyzer to compare based on overhead of task initialization versus task reuse in place of the comparison to a threshold as in Dickens. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system performance and efficiency selecting to reuse a task to minimize overhead of initializing a task (See at least Gleyzer ¶ [0046]).

With regard to claim 25, Dickens, He and Lahteenmaki teach the method as recited in claim 14,
Dickens, He and Lahteenmaki do not specifically teach comparing based on overhead of task initialization versus task reuse.
However, in analogous art Gleyzer teaches wherein the at least one of the comparisons is based at least in part on the computing expenditure caused by the processing overhead required for the task initialization over reuse of the already deployed one of the tasks (If the number of tasks is very large, such as in a distributed data grid, then creating a thread for each task is impractical. Moreover if the size of the tasks is small, the overhead associated with creating and destroying a thread is more significant relative to the actual work performed. In a thread pool, worker threads are recycled instead of created on demand as tasks are received. Using a thread pool of worker threads is advantageous compared to creating new worker threads for each task because a thread pool allows reusing threads for multiple operations, thus the overhead associated with thread-creation and removal is spread over many operations in at least ¶ [0046]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing based on overhead of task initialization versus task reuse of Gleyzer with the systems and methods of Dickens, He and Lahteenmaki resulting in a system in which the selecting a task of Dickens utilizes the method as in Gleyzer to compare based on overhead of task initialization versus task reuse in place of the comparison to a threshold as in Dickens. .

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dickens et al. Pub. No. US 2013/0179891 A1 (hereafter Dickens) in view of He et al. Pat. No. US 9,336057 B2 (hereafter He) in view of Lahteenmaki Pub. No. US 2015/0205614 A1 (hereafter Lahteenmaki) in view of Gleyzer et al. Pub. No. US 2016/0092268 A1 (hereafter Gleyzer) as applied to claims 14, 18-21 and 23-25 above and in view of Vengerov et al. Pub. No. US 2011/0161294 (hereafter Vengerov).

With regard to claim 27, Dickens, He, Lahteenmaki and Gleyzer teach the method as recited in claim 14,
Dickens, He, Lahteenmaki and Gleyzer do not specifically teach comparing based on average run time.
However, in analogous art Vengerov teaches wherein the at least one of the comparisons is based at least in part on the average run time for performance of the jobs (the system correlates observed information by tracking one or more of the following: the number of tasks currently executing on the node; the average expected execution time for each executing task on the node; in at least ¶ [0013]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the comparing based on .

Allowable Subject Matter
Claims 17, 25-26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any outstanding rejections under 35 U.S.C. § 101 and 112.

Response to Arguments
Applicant's arguments filed 07/27/21 have been fully considered but they are not persuasive. Applicant argues in substance:

Dickens is not relevant to the claims. Dickens does not concern selecting between different tasks to which to assign a job that is to be performed. Instead, Dickens concerns computer threads that have already been running, and determining whether any of the threads should be stopped. Dickens recognizes that there are dependencies between different threads, which can result in a started thread to remain dormant for some time, which wastes processing power. Dickens therefore introduces a method that checks characteristics of threads that have already been launched against predefined thresholds as an indicator of whether the threads have stalled, for example, due to waiting on prerequisite other threads, to the extent that warrants the at least temporary stopping of the running of the threads. This has nothing to do with the claims, which concern selecting from different possible tasks to which to assign a job to begin performance of the job.
He does not correct this critical deficiency of Dickens. He does not suggest any method of selecting tasks to which to assign a job to be performed, but rather concerns selecting which processing modules are to be used for executing computer threads based on processing power, where the oldest threads are assigned the highest powered available one of the processing modules, and where relative processing power is measured based on a comparison of how many threads each of the processing modules is currently executing. This does not suggest how to select between different tasks to be used for performing a requested
Similarly, Lahteenmaki is directed to selecting which processor core is to be used for executing a thread slice. Lahteenmaki also does not suggest how to select between different tasks to be used for performing a requested processing job, and certainly does not suggest doing so in the particular manner required by the claims.
Blythe merely concerns ensuring that a number of threads that are deployed should be optimal by ensuring that there are not so many threads that give rise to conflict between use of computing resources by the different threads, but that there are not too few so that processing requests are delayed due to a requirement of waiting for a thread to become available. Blythe does not suggest selecting between different tasks to which to assign a job based on comparing between computing expenditures of the different tasks, and certainly not where the comparisons are based at least in part on a computing expenditure caused by a processing overhead required for task initialization over reuse of an already deployed one of the tasks, an average interval between job performance requests, and/or an average run time for performance of the jobs.
With regard to point (a), Examiner respectfully disagrees with Applicant. At the most basic level, Dickens compares the load balancing of a processor and compares assigns tasks to a thread of the processor when the load balancing is below a threshold. (See at least Dickens ¶ [0029] “If the task allocation metric indicates load balancing associated with the at least one processor 14 is below a first threshold, for example, the tasks manager 27 assigns a task to the thread for processing in at least ¶ [0029]”). Therefore, just as the instant claims compare one task to 
With regard to point (b), Examiner respectfully disagrees with Applicant. Applicant argues that He cannot cure the deficiency of Dickens. First, the deficiency alleged is not a deficiency of Dickens, see detailed rejection and response to point (a). Further, Applicant argues the particular application of He rather than the concept from He that is being applied to Dickens. That is, He teaches “determine that a previously-assigned job has ended on a newly-vacated thread having a vacated-thread performance level; and reassign a most-urgent in-progress job to the newly-vacated thread, providing that the most-urgent in-progress job is executing on another thread having a lower performance level compared to the vacated-thread performance level” in at least claim 8, col. 8 lines 31-43 and Fig. 3. That is, the jobs/threads of He are compared against one another to compare their performance levels and select the appropriate thread for the job based on the comparison against other 
With regard to point (c), Examiner respectfully disagrees with Applicant. Applicant is not arguing the limitations for which Lahteenmaki has been applied, or is misconstruing their own claim. Applicant alleges that Lahteenmaki is directed to selecting a processor core not selecting different tasks. Selecting a processing core is precisely what Lahteenmaki is teaching, see at least “it may be performed e.g. so that the scheduler 112 investigates 514 the processor core with the highest load. The scheduler 112 may compare the execution times of the threads which are in the thread queue of the processor core with the highest load by determining the difference between the execution time of a slice of a thread in the queue by the optimal processor core and the execution time of the same slice of the thread by another processor core” in at least ¶ [0091]. The selecting and comparing tasks against one another is taught by Dickens and He, see detailed claim rejection and response to points above. Lahteenmaki is brought in to teach the limitations wherein expenditures of the processing cores is being compared and selecting the processing core for performing the task. Argument has not been found to be persuasive.
With regard to point (d), Examiner respectfully disagrees with Applicant. Applicant' s arguments with respect to Blythe have been considered but are moot because the new ground of rejection does not rely on Blythe in the prior rejection of record for any teaching or matter specifically challenged in the argument. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195